NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



CASEY ALLEN CHICKERING,            )
                                   )
           Appellant,              )
                                   )
v.                                 )                   Case No. 2D18-2807
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed September 25, 2019.

Appeal from the Circuit Court for Desoto
County; Don T. Hall, Judge.

Howard L. Dimmig, II, Public Defender, and
Tosha Cohen, Assistant Public Defender,
Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, for Appellee.



PER CURIAM.


             Affirmed.


SLEET, SALARIO, and BADALAMENTI, JJ., Concur.